IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                     April 1, 1999 Session

     WILLIAM CANTRELL v. DeKALB COUNTY, TENNESSEE, ET AL.

                      Appeal from the Circuit Court for DeKalb County
                            No. 7350    John J. Maddux, Judge



                    No. M1998-00964-COA-R3-CV - Filed August 3, 2001


This appeal involves two deputy sheriffs’ response to a church’s complaint that one of its members
was disrupting a church assembly. After the deputy sheriffs suggested that he leave the premises,
the church member filed a civil rights action in the Circuit Court for DeKalb County alleging that
the two deputies had unlawfully detained him and had interfered with his right to practice his
religion. The law enforcement officers, asserting qualified immunity, moved for a summary
judgment. The trial court denied their motion. We have determined that the trial court erred because
the undisputed facts demonstrate that the officers are entitled to qualified immunity because they
acted reasonably and did not violate any of the church members’ clearly established statutory or
constitutional rights. Accordingly, we vacate the order denying the summary judgment and remand
the case with directions that it be dismissed.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated

WILLIAM C. KOCH , JR., J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., M.S.,
and PATRICIA J. COTTRELL , J., joined.

Michael E. Evans, Nashville, Tennessee, for the appellants, DeKalb County, Tennessee, Brent
Russell, Trevor Young, and Kenneth Pack.

Richard M. Brooks, Carthage, Tennessee, for the appellee, William Cantrell.

                                            OPINION

                                                 I.

       William Cantrell is a member of the Phillipi Church of Christ in DeKalb County. During an
informal church meeting on July 10, 1996, he resigned as an elected lay Sunday school teacher
apparently over a doctrinal disagreement with the church’s pastor. Mr. Cantrell had second thoughts
about his resignation, and, during the regular Sunday school assembly on July 14, 1996, he
commandeered the podium and announced that he retracted his resignation. Then, he proceeded to
read several Bible verses intended to cast aspersions on the church’s pastor and several other
members of the congregation.1

        While Mr. Cantrell was speaking, Mark Lance, the church’s pastor, requested his wife to ask
another church member to telephone the Sheriff of DeKalb County to report that Mr. Cantrell was
disturbing their assembly. This call was dispatched to Deputy Trevor Young who immediately
contacted Sheriff Kenneth Pack for advice. Sheriff Pack instructed Deputy Young to investigate the
complaint because state law prohibited the disruption of a public meeting. 2

        Deputy Young and Deputy Brent Russell then responded to the complaint. The pastor and
two members of the congregation met the deputies in the church parking lot. They complained that
Mr. Cantrell was disrupting their assembly and requested the deputies to remove him from the
church. Deputy Young informed them that he could only ask Mr. Cantrell to leave because the
officers had not personally witnessed the disruption and because no warrant had been issued for Mr.
Cantrell’s arrest.

         The two deputies then entered the church and found Mr. Cantrell sitting quietly in the rear
of the church. They told him that they had received a complaint that he was disrupting the assembly
and curtly suggested that he leave the building so that they could talk with him outside. Mr. Cantrell
complied and left the church. Once outside in the parking lot, Mr. Cantrell asked the deputies if he
was under arrest. The deputies responded that he was not under arrest and suggested that he leave
the premises and return another day to resolve his difference with the pastor. Mr. Cantrell eventually
left after the deputies declined to arrest him.

        On July 11, 1997, Mr. Cantrell filed a civil rights action in the Circuit Court for DeKalb
County against DeKalb County, Sheriff Pack, and Deputies Young and Russell. He sought $10,000
in compensatory damages and $100,000 in punitive damages. The defendants filed a joint answer
denying that they had violated any of Mr. Cantrell’s rights under color of law. Later, following the
depositions of Mr. Cantrell and the two deputies, the defendants moved for a summary judgment
based on the law enforcement officers’ qualified immunity for acts undertaken in good faith within
the scope of their duty. The trial court denied the motion for summary judgment, and the county and
the law enforcement officers appealed.3



         1
          According to the pastor and others present, M r. Cantrell also c alled the pas tor “the devil fro m Wa rren Cou nty”
and referre d to two oth er church m embers a s “the devil’s discip les.”

         2
           Tenn. Code Ann. § 39 -17-306 (a) (199 7) states that “[a] p erson com mits an offense if, with the intent to prevent
or disrupt a lawful meeting, procession, or gathering, the person substantially obstructs or interferes with the meeting,
processio n, or gathering by physical ac tion or verb al utterance.”

         3
          W e have allowed this appeal under the collateral order doctrine, even though the order denying the motion for
summary judgmen t was not a final order for the purposes of Tenn. R. App. P. 3(a). Mitchell v. Forsyth , 472 U.S. 511,
526-30 , 105 S. C t. 2806, 2 815-17 (1985) ; Fann v. Brailey, 841 S.W .2d 833 , 835 (T enn. Ct. Ap p. 1992 ).

                                                             -2-
                                                   II.
                                    THE STANDARD         OF   REVIEW

         The standards for reviewing summary judgments on appeal are well settled. Summary
judgments are proper in virtually any civil case that can be resolved on the basis of legal issues alone.
Fruge v. Doe, 952 S.W.2d 408, 410 (Tenn. 1997); Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993);
Church v. Perales, 39 S.W.3d 149, 156 (Tenn. Ct. App. 2000). They are not, however, appropriate
when genuine disputes regarding material facts exist. Tenn. R. Civ. P. 56.04. Thus, a summary
judgment should be granted only when the undisputed facts, and the inferences reasonably drawn
from the undisputed facts, support one conclusion – that the party seeking the summary judgment
is entitled to a judgment as a matter of law. Webber v. State Farm Mut. Auto. Ins. Co., ___ S.W.3d
___, ___, 2001 WL 740770, at *2 (Tenn. 2001); Brown v. Birman Managed Care, Inc., 42 S.W.3d
62, 66 (Tenn. 2001); Goodloe v. State, 36 S.W.3d 62, 65 (Tenn. 2001).

        The party seeking a summary judgment bears the burden of demonstrating that no genuine
dispute of material fact exists and that it is entitled to a judgment as a matter of law. Shadrick v.
Coker, 963 S.W.2d 726, 731 (Tenn. 1998); Belk v. Obion County, 7 S.W.3d 34, 36 (Tenn. Ct. App.
1999). In order to be entitled to a judgment as a matter of law, the moving party must either
affirmatively negate an essential element of the non-moving party’s claim or establish an affirmative
defense that conclusively defeats the non-moving party’s claim. Byrd v. Hall, 847 S.W.2d at 215
n. 5; Cherry v. Williams, 36 S.W.3d 78, 82-83 (Tenn. Ct. App. 2000).

        Once the moving party demonstrates that it has satisfied Tenn. R. Civ. P. 56’s requirements,
the non-moving party must demonstrate how these requirements have not been satisfied. Nelson v.
Martin, 958 S.W.2d 643, 647 (Tenn. 1997). Mere conclusory generalizations will not suffice.
Cawood v. Davis, 680 S.W.2d 795, 796-97 (Tenn. Ct. App. 1984). The non-moving party must
convince the trial court that there are sufficient factual disputes to warrant a trial (1) by pointing to
evidence either overlooked or ignored by the moving party that creates a factual dispute, (2) by
rehabilitating evidence challenged by the moving party, (3) by producing additional evidence that
creates a material factual dispute, or (4) by submitting an affidavit in accordance with Tenn. R. Civ.
P. 56.07 requesting additional time for discovery. McCarley v. West Quality Food Serv., 960 S.W.2d
585, 588 (Tenn. 1998); Byrd v. Hall, 847 S.W.2d at 215 n. 6. A non-moving party who fails to carry
its burden faces summary dismissal of the challenged claim because, as our courts have repeatedly
observed, the “failure of proof concerning an essential element of a cause of action necessarily
renders all other facts immaterial.” Alexander v. Memphis Individual Practice Ass’n, 870 S.W.2d
278, 280 (Tenn. 1993); Strauss v. Wyatt, Tarrant, Combs, Gilbert & Milom, 911 S.W.2d 727, 729
(Tenn. Ct. App. 1995).

       Summary judgments enjoy no presumption of correctness on appeal. Scott v. Ashland
Healthcare Ctr., Inc., ___ S.W.3d ___, ___, 2001 WL 760081, at *3 (Tenn. 2001); Penley v. Honda
Motor Co., 31 S.W.3d 181, 183 (Tenn. 2000). Accordingly, appellate courts must make a fresh
determination that the requirements of Tenn. R. Civ. P. 56 have been satisfied. Hunter v. Brown,
955 S.W.2d 49, 50-51 (Tenn. 1997); Mason v. Seaton, 942 S.W.2d 470, 472 (Tenn. 1997). We must


                                                  -3-
consider the evidence in the light most favorable to the non-moving party, and we must resolve all
inferences in the non-moving party’s favor. Doe v. HCA Health Servs., Inc., 46 S.W.3d 191, 196
(Tenn. 2001); Memphis Hous. Auth. v. Thompson, 38 S.W.3d 504, 507 (Tenn. 2001). When
reviewing the evidence, we must determine first whether factual disputes exist. If a factual dispute
exists, we must then determine whether the fact is material to the claim or defense upon which the
summary judgment is predicated and whether the disputed fact creates a genuine issue for trial. Byrd
v. Hall, 847 S.W.2d at 214; Rutherford v. Polar Tank Trailer, Inc., 978 S.W.2d 102, 104 (Tenn. Ct.
App. 1998).

                                             III.
                               THE QUALIFIED IMMUNITY DEFENSE

        The dispositive issue for this appeal is whether the law enforcement officials have presented
undisputed facts demonstrating that they are entitled to qualified immunity as a matter of law. The
trial court concluded that they did not. We respectfully disagree.

                                                   A.

         The courts fashioned the defense of qualified immunity for governmental officials facing
civil rights suits to strike a balance between society’s interest in safeguarding citizens’ constitutional
rights and the ability of public officials to perform their duties. Anderson v. Creighton, 483 U.S.
635, 639, 107 S. Ct. 3034, 3039 (1987); Davis v. Scherer, 468 U.S. 183, 195, 104 S. Ct. 3012, 3019
(1984). While civil actions for damages may be a citizen’s only recourse to vindicate his or her
constitutional rights when public officials abuse their power, Harlow v. Fitzgerald, 457 U.S. 800,
814, 102 S. Ct. 2727, 2736 (1982), harassing litigation and the possible exposure to personal liability
will unduly inhibit public officials in the good faith performance of their duties. Anderson v.
Creighton, 483 U.S. at 638, 107 S. Ct. at 3038; Harlow v. Fitzgerald, 457 U.S. at 814, 102 S. Ct. at
2736.

        The defense of qualified immunity is available to public officials whose conduct conforms
to a standard of objective legal reasonableness. Anderson v. Creighton, 483 U.S. at 639, 107 S. Ct.
at 3038; Harlow v. Fitzgerald, 457 U.S. at 819, 102 S. Ct. at 2739. Under this standard,
governmental officials performing discretionary functions will be shielded from liability for civil
damages as long as their conduct does not violate the clearly established constitutional or statutory
rights of which a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S. at 818, 102
S. Ct. at 2738; Payne v. Breuer, 891 S.W.2d 200, 202 (Tenn. 1994); Fann v. Brailey, 841 S.W.2d
at 835. In order for a statutory or constitutional right to be “clearly established,” its contours must
be so clear that a reasonable official would understand that what he or she is doing violates that right.
Anderson v. Creighton, 483 U.S. at 640, 107 S. Ct. at 3039. In other words, the unlawfulness of the
act must be apparent in light of the pre-existing law. Malley v. Briggs, 475 U.S. 335, 344-45, 106
S. Ct. 1092, 1097-98 (1986); Davis v. Scherer, 468 U.S. at 191, 195, 104 S. Ct. at 3017, 3019.




                                                   -4-
        When the qualified immunity defense is raised in the context of a summary judgment motion,
the appellate courts review orders denying the motion de novo. Rogers v. Jabe, 43 F.3d 1082, 1085
(6th Cir. 1995). We turn our attention first to whether the plaintiff has stated a claim under 42
U.S.C. § 1983 (1994) before determining whether qualified immunity should attach. Ward v. Dyke,
58 F.3d 271, 273 (6th Cir. 1995); Sweatt v. Raney, ___ S.W.3d ___, ___, 2000 WL 791820, at *4
(Tenn. Ct. App. 2000). If the plaintiff has articulated a violation of a clearly established right, we
then proceed to determine whether the defendant’s conduct violated that right. McLaurin v. Morton,
48 F.3d 944, 947 (6th Cir. 1995). In order for a right to be “clearly established,” the law must be
clear with regard to the defendant’s particular actions in the particular circumstances of the case.
Black v. Parke, 4 F.3d 442, 445 (6th Cir. 1993).

                                                   B.

        Mr. Cantrell argues that he has effectively articulated a claim based on two clearly
established rights – his right to practice his religion and his right to be free from unwarranted
governmental restrictions on his personal freedom. Undoubtedly, both the state and federal
constitutions restrain governments from inappropriately interfering with Mr. Cantrell’s personal
liberties. However, under the particular circumstances of this case, the undisputed facts do not
provide a basis for concluding that a reasonable officer should have understood that the actions at
issue in this case violated Mr. Cantrell’s clearly established rights.

                                               1.
                               Mr. Cantrell’s Free Exercise Rights

          Mr. Cantrell, like all persons, possesses certain clearly established rights with regard to the
practice of his religion. Under both the Religion Clauses in U.S. Const. amend. I and Tenn. Const.
art. I, § 3, he has an absolute right to believe in any religious principles or dogma he desires. State
ex rel. Swann v. Pack, 527 S.W.2d 99, 111 (Tenn. 1975); Wolf v. Sundquist, 955 S.W.2d 626, 630
(Tenn. Ct. App. 1997). He also has the right to act in accordance with his beliefs. The question in
this case is whether Mr. Cantrell, when acting in accordance with his religious beliefs, has a clearly
established right to disrupt others who are attempting to exercise their own religious rights. The
answer is no.

        Tennessee has long recognized and protected the right of persons to practice their religion
free from inappropriate interference or disruption. Persons who intentionally disrupt a public
meeting or gathering, including a church service, may be criminally prosecuted. Tenn. Code Ann.
§ 39-17-306; Ford v. State, 210 Tenn. 105, 110, 355 S.W.2d 102, 103-04 (1962); Hollingsworth v.
State, 37 Tenn. (5 Sneed) 517, 520 (1858). This statute does not distinguish disruptive conduct
motivated by religious beliefs from other sorts of disruptive conduct. Riley v. District of Columbia,
283 A.2d 819, 823 (D.C. 1971); People v. Morrisey, 614 N.Y.S.2d 686, 692 (N.Y. Crim. Ct. 1994);
Corporation of President of Church of Jesus Christ of Latter Day Saints v. Wallace, 590 P.2d 343,
345 (Utah. 1979) (construing and applying similar statutes). Thus, when the sheriff’s department
received the complaint about the events unfolding at the Phillipi Church of Christ, a law enforcement


                                                  -5-
officer in Tennessee would have reasonably understood that the possibly illegal conduct had
occurred or was occurring.


                                             2.
                Mr. Cantrell’s Right To Be Free From Unwarranted Detention

        After receiving this information, the deputies drove to the church because they had a statutory
responsibility to suppress breaches of the peace and to arrest persons they knew or had reason to
suspect had breached the peace. Tenn. Code Ann. §§ 38-3-102, -108 (1997). They were met at the
church by the pastor and two members of the church who told them unequivocally that Mr. Cantrell
was disrupting an on-going assembly. Armed with this information, the deputies entered the church
to talk with Mr. Cantrell.

         Not every encounter between a law enforcement officer and a citizen amounts to a seizure
of the person. Such a seizure occurs only when the officer, either by means of physical force or show
of authority, has in some way restrained a person’s liberty. State v. Daniel, 12 S.W.3d 420, 424
(Tenn. 2000). The test for determining whether a seizure occurred is whether, taking into account
all the circumstances surrounding the encounter, the officer’s conduct would have communicated
to a reasonable person that he or she was not at liberty to ignore the police presence and go about his
or her business. Florida v. Bostick, 501 U.S. 429, 437, 111 S. Ct. 2382, 2387 (1991). However, an
encounter with a law enforcement officer will not amount to a seizure simply because the person
feels an inherent social pressure to cooperate. The Tennessee Supreme Court has held that “[w]hile
most citizens will respond to a police request, the fact that people do so, and do so without being told
they are free not to respond, hardly eliminates the consensual nature of the response.” State v.
Daniel, 12 S.W.3d at 425 (citing INS v. Delgado, 466 U.S. 210, 216, 104 S. Ct. 1758, 1762 (1984)).

        Mr. Cantrell insists that he believed that he was not at liberty to ignore the deputies’ request
to leave the church to talk with them in the parking lot. Accordingly, we will assume that his
encounter with the deputies on July 14, 1996, amounted to a brief, investigatory detention that
implicates rights protected by U.S. Const. amend IV and Tenn. Const. art. I, § 7. However, the
inquiry cannot end here. The law permits a brief, investigatory detention when the law enforcement
officers have a reasonable, articulable suspicion that a person has engaged in, or is preparing to
engage in, criminal behavior. United States v. Waldon, 206 F.3d 597, 604 (6th Cir. 2000); State v.
Crutcher, 989 S.W.2d 295, 300 (Tenn. 1999).

       Shortly before Deputies Young and Russell entered the church to talk with Mr. Cantrell, they
had been told by the church’s pastor and two other church members that Mr. Cantrell had disrupted
the church assembly. This information was sufficient to give them a reasonable suspicion that Mr.
Cantrell had committed, and might again commit, a criminal act – disrupting the church assembly.
Accordingly, the deputies possessed sufficient information to warrant requesting Mr. Cantrell to talk
with them in the church parking lot and to suggest that he return on another occasion to address his
disagreements with the pastor. Based on the undisputed facts, the deputies are entitled to qualified


                                                  -6-
immunity because they acted reasonably and did not violate any of Mr. Cantrell’s clearly established
rights when they asked him to talk with them in the parking lot of the church and then suggested that
he pursue his disagreements with the pastor on another day.

                                                IV.

        We vacate the order denying the defendants’ motion for summary judgment and remand the
case with instructions to grant the summary judgment and enter an order dismissing all claims
against DeKalb County, Sheriff Pack, and Deputies Young and Russell. We tax the costs of this
appeal to William Cantrell for which execution, if necessary, may issue.



                                                      _____________________________
                                                      WILLIAM C. KOCH, JR., JUDGE




                                                -7-